Citation Nr: 0522122	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1945 to October 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, granted a separate 20 percent rating for rheumatoid 
arthritis of the left knee.  [Previously, joint pains due to 
rheumatic fever were rated as a systemic disease.]  In 
January 2003 the Board undertook development in this matter 
under authority then in effect.  The disability was then 
rated 20 percent.  In November 2003, the case was remanded 
for RO initial consideration of additional evidence.  In 
March 2004, the RO granted a separate 20 percent rating for 
laxity of the left knee, bringing the combined rating for the 
veteran's service-connected left knee disorder to 40 percent.  
The veteran did not express satisfaction with this rating, 
and the matter remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran had also appealed a March 2001 decision regarding 
the ratings for rheumatoid arthritis of the cervical spine 
and rheumatic heart disease, and a claim for total disability 
based on individual unemployability due to service-connected 
disability (TDIU).  The Board addressed the further increased 
rating claims in a January 2003 decision, and this decision 
is final.  TDIU was granted by the RO in March 2004.  
Consequently, those matters are not now before the Board.


FINDING OF FACT

The veteran's left knee disorder is manifested by moderate to 
moderately severe laxity and by arthritis shown by X-ray, and 
range of motion from 0 degrees extension to 130 degrees 
flexion with discomfort on motion.




CONCLUSION OF LAW

A combined rating in excess of 40 percent (based on a 
formulation of 30 percent for instability/laxity and 10 
percent for arthritis with less than compensable, but 
painful, motion) is not warranted for the veteran's service 
connected left knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5003, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  In a May 2001 letter, the 
RO advised the veteran of the VCAA, of his and VA's 
responsibilities in claims development, and specifically of 
the type of evidence that was needed to establish this claim.  
This letter, the March 2001 rating decision, a January 2002 
statement of the case (SOC), the January 2003 Board 
development memorandum, subsequent correspondence from VA in 
April and June 2003, the November 2003 Board remand, the 
March 2004 RO rating action, and the March 2004 supplemental 
statement of the case (SSOC), all notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  While notice did not precede 
the initial rating decision in this matter, the claim was 
readjudicated after substantially full notice was given (see 
the March  rating action and SSOC), and appellant has had 
ample opportunity to respond.  He is not prejudiced by any 
notice timing defect.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

Regarding notice content, the veteran was informed of the 
applicable law and regulations in the documents noted above.  
While he was not advised verbatim to submit any evidence or 
information in his possession that pertains to his claim, in 
various VA correspondence he was asked to identify or submit 
any additional medical evidence which may support the claim, 
advised of the type of evidence that was necessary to 
establish his claim, and asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting this claim.  In a June 2003 statement 
he indicated that he did not have anything more to submit.  
He is not prejudiced by the Board's proceeding without any 
further notice; he has been notified of everything necessary. 

Regarding the duty to assist, the RO had previously obtained 
the veteran's service medical records, and reports of his 
post-service treatment.  In a May 2001 statement the veteran 
indicated that the latest information is located at a VA 
clinic.  That evidence has been obtained.  VA arranged for an 
examination in April 2003.  The examination was adequate for 
rating purposes.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's notice and 
assistance obligations are met.  

II.  Factual Background

On the veteran's service separation examination report it was 
noted that during service he had received treatment for 
arthritis of the knees.  Arthritic joint pains associated 
with rheumatic fever have been service connected since the 
veteran's separation from service in October 1946.  

VA examination of the veteran's left knee in October 2000 
revealed enlargement of the left knee, pain on motion, a 15 
degree flexion contracture, and flexion to 120 degrees.  The 
examiner noted generalized tenderness to palpation about the 
knee, and guarding secondary to pain, but reported no 
definite ligamentous instability.  The impression was 
polyarthritis/polyarthralgia and history of service-connected 
joint pain secondary to rheumatic fever.  October 2000 X-rays 
of the left knee revealed arthritic changes.    

Based on that examination, the RO, in a March 2001 rating 
action, granted a separate 20 percent rating under Diagnostic 
Code 5261 for rheumatoid arthritis of the left knee due to 
rheumatic fever.  

In his March 2001 notice of disagreement, the veteran 
indicated that he recently had an MRI study, and that a total 
knee replacement was recommended.

The report of a March 2001 CT scan of the left lower 
extremity revealed:  "Osteochondral injury, medial joint 
space, involving the femoral condyle and the medial tibial 
plateau, with extensive joint space loss and degenerative 
changes present.  No evidence for fracture."

VA outpatient treatment records from February to June 2001 
include a June 2001 note indicating that the veteran reported 
complaints of his left knee "popping out," and that he 
requested support.  

On VA examination of the left knee in April 2003, it was 
noted that the veteran's major complaint was that the left 
knee gave way.  He complained of pain, swelling, and cramps 
on ambulation.  It was noted that he required a forearm 
crutch to ambulate.  The examiner noted that the veteran had 
been using an elastic brace since 1947, but no surgery was 
performed on the left knee, and no surgery had been advised.  
Physical examination revealed that the veteran had great 
difficulty walking and relied heavily on a forearm crutch.  
Range of motion testing revealed that left knee extension was 
to 0 degrees and flexion was to 130 degrees.  Discomfort was 
noted on knee motion.  There was tenderness over the medial 
and lateral menisci.  There was no joint effusion.  The 
veteran had a positive torsion sign referring both medially 
and laterally.  He had a lack of endurance due to pain and 
walked guardedly.  A 6 by 4 cm. Baker cyst was noted in the 
popliteal fossa.  McMurray sign was negative.  The examiner 
reported that the veteran had evidence of medial and anterior 
laxity that was of a moderate to moderately severe degree.  
X-rays revealed narrowing of the joint surfaces, both 
medially and laterally, but mostly medially.  There were 
early patellofemoral degenerative changes.  No osteophytes 
were present.  There appeared to be a loose body in the 
popliteal fossa.  The impression was: "The laxity described 
above in my opinion is likely to be related to the service-
connected arthritis of the knee.  It is my feeling that the 
arthritis he has is most likely associated with his 
psoriasis.  It is felt that this laxity is not due to another 
unrelated cause.  Diagnosis is psoriatic arthritis, left 
knee, with anterior and medial laxity with moderately severe 
functional loss."  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by  
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate  
II.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. §  
4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when there is documentation of instability and 
when the reported limitation of motion of knee motion is 
compensable or (under Code 5003), when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.

The most recent VA examination reveals that the nature of the 
left knee disability symptoms is such that separate ratings 
are warranted for arthritis with limitation of motion and for 
instability.

The veteran's left knee disability has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5261, (pertaining to limitation of extension of the knee).  
Current medical findings do not show that any limitation of 
extension.  Furthermore, they do not show a compensable 
limitation of motion on flexion (flexion was to 130 degrees).  
See Code 5260.  Pain on motion has been reported.  Since the 
veteran has X-ray evidence of arthritis with noncompensable 
(but painful) motion limitation, a 10 percent rating under 
Code 5003 is warranted.  To warrant a rating in excess of 10 
percent for motion limitation, there would have to be 
evidence showing that flexion is limited to 30 degrees, or 
extension is limited to 15 degrees, or that flexion is 
limited to 45 degrees and extension is limited to 10 degrees.  
See 38 C.F.R. § 4.71a, Codes 5003, 5260, 5261.  Limitation of 
knee motion to such degree is not shown (even with the factor 
of pain considered).  Notably the 10 percent rating assigned 
for arthritis with limitation of motion is premised on 
painful motion, as the degree of actual limitation of motion 
shown is noncompensable.  Consequently, a rating greater than 
10 percent for arthritis with limitation of motion is not 
warranted.  

The left knee disability is also rated for instability under 
Code 5257.  On the most recent VA examination, the veteran's 
left knee laxity was described as moderate to moderately 
severe.  Additionally, it was noted that he has used an 
elastic brace since 1947 and that he presently relies heavily 
on the use of a forearm crutch to ambulate without the knee 
popping.  Such findings warrant no more than a 30 percent 
rating (for severe instability) under Code 5257.

Combining the ratings for instability and for arthritis with 
painful motion results in a 40 percent rating.  See 38 C.F.R. 
§ 4.25.  Pathology warranting a higher rating, e.g., 
ankylosis is not shown.  See Code 5256.  The preponderance of 
the evidence is against the claim, and it must be denied.    


ORDER

A combined rating in excess of 40 percent for the veteran's 
left knee disability is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


